CARROLL, Judge
(concurring specially).
I concur in the judgment of affirmance, although the question as to whether the *542trial court abused discretion in this case was a close one. The trial court could have refused to enforce by contempt order the payment by the husband of the portion of the child support which he had withheld subsequent to the time that several of the children came into his custody and were supported by him (Pottinger v. Pottinger, 133 Fla. 442, 182 So. 762, 763). However, the matter was one within the discretion of the trial court, and this court chose not to reverse a similar ruling made under substantially the same circumstances in the case of Boyle v. Boyle, Fla.App. 1967, 194 So.2d 64.